internal_revenue_service number release date date cc el gl br2 gl-701813-00 uiln memorandum for district_counsel kansas-missouri district from kathryn a zuba s kathryn a zuba chief branch collection bankruptcy summonses subject this responds to your request for advice dated date in the above referenced case this document is not to be cited as precedent legend taxpayer year a year b amount a amount b issue can the taxpayer compel the service to reapply payments made pursuant to an installment_agreement to other tax years and or liabilities conclusions the taxpayer cannot compel the service to reapply payments made pursuant to an installment_agreement background the taxpayer is a corporation which has been delinquent in paying its employment_taxes since year a the taxpayer was warned that if it did not become current on its tax obligations its assets could be seized to satisfy the unpaid taxes the taxpayer nonetheless continued to pyramid the employment_taxes gl-701813-00 in march of year b the case was transferred to another revenue_officer with the recommendation that the taxpayer’s assets be seized if the taxpayer did not comply with its tax obligations the revenue_officer however determined that the case would best be resolved by allowing the taxpayer to satisfy its liability pursuant to an installment_agreement under sec_6159 financial analysis revealed that the taxpayer should pay amount a a month over a period of approximately seven years to satisfy its liability the taxpayer disagreed the taxpayer contended that its monthly payment should be reduced to allow it to repay an alleged unsecured loan to its sole shareholder the revenue_officer declined to consider the loan repayment amount a necessary expense and to give it priority over the unpaid taxes the taxpayer ultimately executed an installment_agreement agreeing to the amount a a month payment this amount was subsequently reduced to amount b when the taxpayer entered into an installment_agreement with the state taxing authority the taxpayer defaulted on the installment_agreement after making approximately three payments the revenue office informed the taxpayer that the installment_agreement would be terminated unless the taxpayer immediately cured the default the taxpayer filed a form_911 application_for taxpayer_assistance_order atao with the local taxpayer_advocate the relief the taxpayer is seeking is a rescission of the installment_agreement and application of the payments made under the agreement to other tax periods law analysis the taxpayer assumes that by rescinding the installment_agreement the taxpayer can require the service to reapply payments made under the installment_agreement to another taxable_period the taxpayer’s assumption is incorrect however even if the taxpayer were entitled to rescind the installment agreement2 it would not be able to require the service to reapply the payment it had made under the agreement generally a taxpayer making a voluntary payment of tax has the right to direct its application to whatever tax_liability he chooses muntwyler v united_states 703_f2d_1 two of the payments were subsequently reversed because the taxpayer’s checks were dishonored due to insufficient funds rescission takes place when a contract is undone from the beginning placing both parties in the same position they would occupy had they never entered into the contract 27_fedclaims_805 17a am jur 2d contracts since an installment_agreement is not a contract it is not subject_to rescission gl-701813-00 7th cir 326_f2d_451 10th cir to be effective a designation must accompany the payment contain the taxpayer’s employer_identification_number ein the period and type of tax for which the payment is intended and if desired a detailed description of how the payment is to be allocated between the tax interest and penalty 994_f2d_279 6th cir oral designation not binding upon internal_revenue_service 29_fedclaims_697 allocation must be in writing thus in a case of a voluntary payment sent directly to the service the designation should be made on the check itself in the instant case the taxpayer did not seek to designate the application of the payments made under the installment_agreement until he had failed to comply with the terms of the installment_agreement the service therefore is under no obligation to reapply the payment made by the taxpayer although the taxpayer does not have a right to compel the service to reapply the payment to another taxable_period the service may nonetheless honor the taxpayer’s request as long as the reapplication of the payment is not contrary to the service’s policy and procedures and does not enable the taxpayer to avoid the payment of tax thus the service should not reapply the payment if the service would be prohibited from collecting the liability to which the payment was originally applied similarly the service should not reapply payments made by a corporation under an installment_agreement to the trust fund portion of the liability particularly where the service has made an assessment under sec_6672 as always we hope the advice provided herein is helpful if you have any questions or concerns regarding the above please contact the attorney assigned to this matter pincite-3620 cc assistant regional_counsel gl midstates region indeed the taxpayer had no right to designate how the payments made under the installment_agreement were to be applied see bierhaalder v commissioner t c memo cch sec_301_6159-1 by signing the installment_agreement the taxpayer agreed that all payments made under the agreement would be applied in the best interest of the united_states see form 433-d installment_agreement rev date
